UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      1/13/2020
 Osama Metwally,

                                Plaintiff,
                                                          1:19-cv-08206 (GBD) (SDA)
                    -against-
                                                          ORDER SCHEDULING
 City of New York et al.,                                 SETTLEMENT CONFERENCE

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

March 10, 2020 at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               January 13, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
